Citation Nr: 0707688	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for left lower 
extremity hyperreflexia secondary to cervical myelopathy.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The Board remanded the veteran's appeal for additional 
evidentiary development in March 2004.

In July 2005, the RO granted entitlement to service 
connection for cervical myelopathy, claimed as a left arm and 
neck disorder, and for residuals, left upper extremity, 
secondary to cervical myelopathy.  Hence, the issue has been 
recharacterized as entitlement to service connection for 
lower extremity hyperreflexia secondary to cervical 
myelopathy.

With respect to the aforementioned issue of left lower 
extremity hyperreflexia, the Board acknowledges its duty to 
construe the veteran's pleadings liberally to determine the 
claims before it.  Still, that duty does not require that VA 
solicit claims, particularly when the appellant is not 
appearing pro se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well-versed 
in veterans law.  That service organization has limited its 
theory of the case to the claim that left lower extremity 
hyperreflexia is an attribute of the veteran's cervical 
myelopathy.  There is no claim that left lower extremity 
hyperreflexia is directly due to service or due to any other 
service connected disorder.  

Likewise, the veteran himself has only pled entitlement under 
the theory that left lower extremity hyperreflexia is related 
to his service-connected cervical myelopathy.  This is the 
only theory that has been considered in a rating decision, 
and that is the only theory over which the Board may exercise 
jurisdiction. 38 U.S.C.A. § 7104 (West 2002).  Finally, even 
assuming arguendo that the Board may exercise jurisdiction 
under other theories, the evidence does not suggest any 
support whatsoever for any other theory.  Hence, the Board 
will limit its consideration of this claim to the extent 
addressed below.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding an etiological relationship between a right leg 
disorder and the appellant's active duty service; and right 
leg arthritis was not compensably disabling within the one-
year period following the veteran's discharge from active 
duty. 

2.  The competent evidence of record is against finding that 
the veteran suffers from left lower extremity hyperreflexia; 
a fortiori, the evidence does not support finding that left 
lower extremity hyperreflexia is proximately due to or the 
result of a service-connected disability.

3.  In a September 1995 rating decision, a claim to reopen 
entitlement to service connection for a stomach disorder was 
denied, and the veteran did not appeal.

4.  In a June 1964 rating decision, entitlement to service 
connection for a low back disorder was denied, and the 
veteran did not appeal.

5.  Evidence received since the September 1995 RO denial is 
not so significant that it must be considered to fairly 
adjudicate the merits of the claim of entitlement to service 
connection for a stomach disorder.

6.  Evidence received since the June 1964 RO denial is not so 
significant that it must be considered to fairly adjudicate 
the merits of the claim of entitlement to service connection 
for a low back disorder.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred or aggravated by 
service, and right leg arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Left lower extremity hyperreflexia was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a stomach 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002) ; 
38 C.F.R. § 3.156 (2001).

4.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 was to provide claimants a meaningful opportunity to 
participate in the adjudication of claims, in a claim to 
reopen either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) also held in Kent that in such a case 
it is vital to explain with particularity what specific 
evidence would constitute new and material evidence in the 
context of the prior final rating decision.  Id.

In the June 1964 and September 1995 rating decisions, 
respectively, the veteran was notified that his low back 
disorder and stomach disorder claims had been denied.  The 
veteran was provided notice of these findings in June 1964 
and in September 1995 correspondence and the underlying 
rating decision. 

The record documents the fact that the veteran has received 
appropriate notice for all four claims on appeal, to include 
new and material evidence notice during the pendency of his 
claims to reopen.  The amalgamation of pertinent evidence 
includes the February 2000 rating decision here on appeal, 
the April 2000 statement of the case, and March 2004 
correspondence.  These records together show, inter alia, 
that VA notified the veteran of the need to submit new and 
material evidence, and gave pertinent notice describing what 
evidence was necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  Subsequently, 
the veteran had an opportunity to respond.  The claims were 
readjudicated in the January 2006 supplemental statement of 
the case (SSOC).  As to a low back disorder and a stomach 
disorder, the RO considered the bases for the June 1964 and 
September 1995 denials and gave the veteran the functional 
equivalent of specifically tailored notice addressing those 
decisions.  Accordingly, further development along these 
lines is not required.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board acknowledges that complete notice did not occur prior 
to the rating decision at issue.  Outweighing this 
deficiency, as to the claims for a stomach disorder and a low 
back disorder, is the fact that in the rating decision at 
issue the veteran received substantive notice of the 
appropriate standard for the applicable new and material 
regulation, followed by an individually tailored request for 
evidence in March 2004.  Thereafter he had an ample 
opportunity to participate in the adjudication of his 
claims.  
 
As to the claims for a right leg disorder and for lower 
extremity hyperreflexia secondary to cervical myelopathy, the 
Board finds that any defect with respect to the timing of the 
notice required was harmless error.  Although notice was not 
completely provided to the appellant until after the initial 
adjudication, he was not prejudiced.  March 2004 
correspondence shows that VA complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
its duty to notify.  The veteran was thereafter afforded 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  All four claims 
here on appeal, as noted above, were thereafter readjudicated 
in the January 2006 supplemental statement of the case.  
Hence, the actions taken by VA cured any error in the timing 
of notice. 

As to the issue of entitlement to service connection for left 
lower extremity hyperreflexia, in light of the February 2005 
rating decision the Board has characterized the issue as a 
secondary service connection claim.  The Board acknowledges 
that the veteran has not received notice of 38 C.F.R. 
§ 3.310, the pertinent regulation for secondary service 
connection claims.  That fact notwithstanding,  as explained 
below there simply is no competent basis upon which to grant 
a benefit in this regard.  Therefore VA development to 
satisfy the statutory duty to assist the veteran and provide 
him appropriate notice would be pointless.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board reiterates that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, VCAA notification does not require 
an analysis of the evidence already contained in the record 
and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Further, written notice provided in March 2004 otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal is harmless because the evidence preponderates against 
appellant's claims, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and non-VA treatment records have 
been procured, and there is no pertinent evidence which is 
not currently part of the claims file.  The Board 
acknowledges that records associated with physical 
examinations conducted in July 1975 by the United States 
Public Health Service (PHS) for the General Services 
Administration do not appear to have been secured.  There is, 
however, no offer of proof that those records would include 
evidence of a nexus warranting yet another remand.  Hence, 
there is no duty to procure those records.  Sabonis.

Therefore, the Board finds that VA has fulfilled its duty to 
assist the veteran in the prosecution of his claims, and VA 
has fulfilled its VCAA obligations to the veteran.

Right Leg Disorder Claim and Claim for Left Lower Extremity 
Hyperreflexia Secondary to Cervical Myelopathy

The veteran contends that service connection is warranted for 
a right leg disorder.  Also on appeal is an outstanding claim 
for left lower extremity hyperreflexia, over which the Board 
has jurisdiction.  The RO denied service connection for a 
right leg disorder because the preponderance of the evidence 
was against finding that this disorder is related to the 
veteran's period of active duty.  The Board agrees.  The 
Board also finds the evidence to be unavailing to service 
connect left lower extremity hyperreflexia on a secondary 
basis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Additionally, service connection may be granted where a 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Service medical records are negative for evidence of a right 
leg disorder.  Further, the service medical records are 
devoid of evidence of left lower extremity hyperreflexia.  
Indeed, as to left lower extremity hyperreflexia, although 
there is a postservice finding in a June 1999 VA neurosurgery 
clinic record, a diagnosis of a current disability is absent 
from the evidence that was gathered on remand.  Moreover, 
there is no post-service medical evidence of a right leg 
disorder.  
 
A March 2005 VA neurological examination noted a history of 
the veteran being struck in the head.  Physical examination 
found a left sided hemisensory loss that had recovered back 
to normal, up to the right side of the midline in the trunk.  
The deep tendon reflexes were present and symmetrical, except 
in the left upper extremity.  Left lower extremity 
hyperreflexia was not diagnosed.

The March 2005 VA orthopedic examination report includes a 
nexus opinion linking right knee degenerative joint disease 
to an event in service.  That finding, however, is not shown 
to be based on a review of all of the service medical and 
postservice evidence of record.  Rather, the history relied 
upon came solely from the appellant.  This history is not 
corroborated by the service medical record or by any 
independently created evidence of record.
 
In contrast an October 2005 addendum opined as to the 
veteran's right knee degenerative joint disease was less 
likely than not related to his military service.  That 
examiner noted, as is shown in the record before the Board, 
that there is no evidence an injury or medical care for a 
right leg condition in service or within a year of discharge 
from active duty. 

The aforementioned June 1999 neurosurgery clinic note, to be 
sure, includes an opinion that a left lower extremity 
hyperreflexia is related to a "previous spine injury" (for 
which the veteran has since been service connected).  At the 
March 2005 VA neurological examination, however, left lower 
extremity hyperreflexia was clinically absent.

There is no other medical evidence suggesting that either 
disorder is etiologically related to service.  To grant 
service connection there must in the first instance be 
competent evidence of a current disability, following by the 
finding of a relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As to 
the veteran's right leg disorder, the evidence, when viewed 
as a whole, indicates that it did not originate in service, 
but rather originated many years after service, and bears no 
etiological relationship to service.  38 C.F.R. §§ 3.159, 
3.303.  With respect to left lower extremity hyperreflexia, 
there is no competent evidence that the appellant currently 
suffers that disorder.  Thus, because none of the medical 
evidence of record includes a current diagnosis of left lower 
extremity hyperreflexia, service connection is denied.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

In light of the evidence preponderating against the claims, 
the benefit-of-the-doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Claims to Reopen for a Stomach Disorder and for a Low Back 
Disorder

The veteran contends that stomach and low back disorders are 
due to military service.  In a June 1964 RO decision, service 
connection was denied for a low back disorder.  In a 
September 1995 RO decision, the claim to reopen was denied 
for a stomach disorder.  The Board agrees with the RO's 
February 2000 rating decision that new and material evidence 
has not been presented or secured for the claims.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

For the purpose of this claim, "new and material" evidence 
is evidence which has not been previously submitted, which is 
not cumulative or redundant, and which, by itself or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1964 and September 1995 decisions, 
respectively.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Evidence available at the time of the prior final denials for 
each claimed condition consisted of service medical records, 
as well as post-service VA and/or private treatment records.  
The veteran's service medical records are devoid of 
complaints, treatment, findings, or diagnoses related to a 
low back injury.  Pertinent evidence of record following the 
veteran's March 1954 discharge begins in May 1964, with a 
signed statement from Roger G. Thurston, M.D., that documents 
the veteran's current back troubles, specifically, his lumbar 
muscle spasm that appears to have resulted from an automobile 
accident in 1955.  

As to a stomach disorder the service medical evidence of 
record in September 1995 reveals in-service stomach troubles 
but includes no diagnosis or finding of chronic residuals 
while on active duty.  The March 1954 separation examination 
was negative for any related complaints.  Pertinent post-
service evidence includes documented problems with a stomach 
disorder, culminating in the veteran's hospitalization for an 
actinomycosis of the bowel in November 1974.

Evidence received since each prior final denial consists of 
documentation that the veteran continues to suffer from post-
operative residual stomach problems as well as back problems, 
in the latter case specifically including a diagnosis of a 
hernia that may be the cause of current back pains.  As this 
evidence continues to show the existence of current 
disorders, a fact previously established, it duplicates the 
evidence that was of record at the time of each previous 
denial.  The record remains devoid of evidence of a nexus, or 
link, between military service and the claimed condition.

The newly acquired evidence supplied to the RO in furtherance 
of the claims to reopen still reveals no competent evidence 
of a stomach disorder or a low back disorder which are 
related to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Rabideau. Accordingly, the newly received evidence proves 
nothing that was not previously shown, i.e., the veteran has 
a stomach disorder and residuals of a low back injury he 
believes are service-connected without a medical opinion that 
any stomach disorder or low back injury were incurred during 
military service.  This is not new evidence within the 
context of 38 C.F.R. § 3.156.  

The claims to reopen for entitlement to service connection 
for a stomach disorder and a low back disorder are denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Conclusion

In reaching these decisions the Board did not overlook the 
statements offered by the veteran and his representative.  
While laypersons are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative.


ORDER

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for left lower extremity 
hyperreflexia secondary to cervical myelopathy is denied.



The application to reopen a claim of entitlement to service 
connection for a stomach disorder is denied.

The application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


